Exhibit 10.36

FEDERAL REALTY INVESTMENT TRUST

RESTRICTED SHARE AWARD AGREEMENT

            DATE             

This Restricted Share Award Agreement (this “Agreement”) by Federal Realty
Investment Trust, a Maryland real estate investment trust (the “Trust”),
provides notice to                     , an individual employee of the Trust
(the “Key Employee”), of the terms of a Restricted Share Award.

The Board of Trustees of the Trust (the “Board of Trustees”) has authorized the
award by the Trust to the Key Employee, under the Trust’s 2010 Performance
Incentive Plan (the “Plan”) of a Restricted Share Award for a certain number of
shares of beneficial interest of the Trust (the “Shares”), subject to certain
restrictions and covenants on the part of Key Employee. This Agreement sets
forth vesting and the respective rights and obligations of the Trust and the Key
Employee with respect to such Shares.

Capitalized terms used in this Agreement, unless otherwise defined herein, have
the respective meanings given to such terms in the Plan. The terms of the Plan
are incorporated by reference as if set forth herein in their entirety. To the
extent this Restricted Share Award Agreement is in any way inconsistent with the
Plan, the terms and provisions of the Plan shall prevail.

In consideration of the covenants set forth in this Agreement, and intending to
be legally bound hereby, the terms of the Restricted Share Award are as follows:

 

  1. Award of Restricted Shares.

(a) The Trust hereby confirms the grant to the Key Employee as of the date set
forth above (the “Grant Date”) of                      (            ) Shares
(the “Restricted Shares”), subject to the restrictions and other terms and
conditions set forth herein and in the Plan; and

(b) On or as soon as practicable after the Grant Date, the Trust shall cause the
Restricted Shares to be issued in certificated form or by a book-entry
designation for the account for the Key Employee. Such Restricted Shares shall
be subject to such stop-transfer orders and other restrictions as the Board of
Trustees or any committee thereof may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission
and any stock exchange upon which the Shares are listed and any applicable
federal or state securities law. If the Restricted Shares are issued in
certificated form, the certificate(s) representing the Restricted Shares shall
be held in custody by the Chief Financial Officer. Restricted Shares issued by a
book-entry designation shall be held in a book-entry account designated by the
Trust until the restrictions provided in this Agreement with respect thereto
shall have been removed. At any time as may be requested by the Trust, if
necessary to enforce the restrictions applicable to the Restricted Shares, the
Key Employee shall deliver to the Trust one or more undated stock powers
endorsed in blank relating to the Restricted Shares.

 

  2. Restrictions Applicable to Restricted Shares.

(a) Beginning on the Grant Date, the Key Employee shall have all rights and
privileges of a stockholder with respect to the Restricted Shares, except that
the following restrictions shall apply:

(i) none of the Restricted Shares may be assigned or transferred (other than by
will or the laws of descent and distribution, or in the Committee’s discretion,
pursuant to a domestic relations order

 

Page 1 of 4



--------------------------------------------------------------------------------

within the meaning of Rule 16a-12 of the Securities Exchange Act of 1934, as
amended) while the restrictions of this Agreement apply to the Shares;

(ii) all or a portion of the Restricted Shares may be forfeited in accordance
with Paragraph 4; and

(iii) any Shares distributed as a dividend or otherwise and any other property
(other than ordinary dividends) distributed with respect to any Restricted
Shares which have not vested and as to which the restrictions have not yet
lapsed shall be subject to the same vesting and other restrictions as such
Restricted Shares and shall be represented by book-entry and held in the same
manner as the Restricted Shares with respect to which they were distributed.

(b) Upon vesting of all or a portion of the Restricted Shares as provided in
Paragraph 3 and payment in accordance with Paragraph 3(c) of withholding taxes
relating to those Restricted Shares which have vested, such shares shall no
longer be considered Restricted Shares for purposes of this Agreement and the
Trust shall cause the restrictions to be removed from the number of Shares which
have become vested and for which withholding taxes have been paid.

(c) Any attempt to dispose of Restricted Shares in a manner contrary to the
restrictions set forth in this Agreement shall be null, void and ineffective.

 

  3. Vesting.

(a) The Restricted Shares shall vest as follows:

[Insert Vesting Schedule]

(b) Notwithstanding the foregoing, the Restricted Shares shall vest as follows:

(i) all Restricted Shares shall vest in the event of the death or Disability of
the Key Employee;

(ii) all Restricted Shares shall vest in the event that the Key Employee is
discharged by the Trust without Cause as defined in the Plan and at the time of
such discharge, the individual holding the title of Chief Executive Officer of
the Trust is not the same individual that holds the title of Chief Executive
Officer of the Trust as of the date of this Agreement; and

(iii) all Restricted Shares shall vest if the Key Employee shall incur an
Involuntary Termination (as defined in the Plan) during the one year period
commencing with the occurrence of a Change in Control.

(c) As soon as reasonably practicable after the vesting of all or any portion of
the Restricted Shares, the Trust shall notify Key Employee or the Key Employee’s
legal representative, as applicable, of the amount of required withholding taxes
due on the vesting of all or a portion of Restricted Shares (“Tax Notice”). Key
Employee or Key Employee’s legal representative, as applicable, shall tender to
the Trust the amount specified in the Tax Notice within five (5) business days
after the date of the Tax Notice, or such longer period of time as the Trust may
designate. The Trust shall not be required to remove the restrictions on such
Shares until such time as the Key Employee or the Key Employee’s legal
representative, as applicable, shall have paid such tax withholding amount in
full. The Trust, at its sole discretion and on such terms and conditions
determined by the Trust from time to time, may permit the Key Employee or the
Key Employee’s legal representative to satisfy the minimum tax withholding
obligations through the sale of all or a portion of such Shares resulting from
this Agreement or by a return to the Trust of a number of Shares having a fair
market value equal to the withholding amount due. In the event Key Employee or
Key Employee’s legal representative, as applicable, fails to make

 

Page 2 of 4



--------------------------------------------------------------------------------

appropriate arrangements to satisfy tax and withholding obligations, the Trust
may, in its sole discretion, satisfy such tax and withholding obligations by:
(i) returning to the Trust all or a portion of the Shares issued under this
Agreement thereby withholding benefits under this Agreement; or (ii) withholding
the required amounts from other amounts due the Key Employee or Key Employee’s
legal representative, as applicable. The Trust is authorized to pay over to the
appropriate authority, all federal, state, county, city or other taxes as shall
be required pursuant to any law or governmental regulation or ruling.

4. Forfeiture. If there is a termination of the Key Employee’s Service with the
Trust for any reason, then all rights of the Key Employee to any and all
then-remaining Restricted Shares which have not vested, after giving application
to Paragraphs 3(a) and 3(b), shall terminate and be forfeited. Upon forfeiture
of all or any portion of Restricted Shares, the certificate(s) representing the
forfeited Restricted Shares shall be cancelled or the forfeited Restricted
Shares shall be removed from the Key Employee’s book entry account, returned to
the Trust and canceled, as applicable.

5. Assignment. This Agreement shall be binding upon and inure to the benefit of
the heirs and representatives of the Key Employee and the assigns and successors
of the Trust, but neither this Agreement nor any rights hereunder shall be
assignable or otherwise subject to hypothecation by the Key Employee.

6. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and shall supersede all
prior agreements and understandings, oral or written, between the parties with
respect thereto. Subject to Paragraph 13, this Agreement may be amended at any
time by written agreement of the parties hereto.

7. Governing Law. This Agreement and its validity, interpretation, performance
and enforcement shall be governed by the laws of the State of Maryland other
than the conflict of laws provisions of such laws, and shall be construed in
accordance therewith.

8. Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.

9. Continued Employment. This Agreement shall not confer upon the Key Employee
any right with respect to continuance of employment by the Trust.

10. Certain References. References to the Key Employee in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the Key Employee’s executors or the administrators, or the person or
persons to whom all or any portion of the Restricted Shares may be transferred
by will or the laws of descent and distribution, shall be deemed to include such
person or persons.

11. Section 83(b) Election. The Key Employee acknowledges that it is the Key
Employee’s sole responsibility, and not the Trust’s, to file a timely election
under section 83(b) of the Internal Revenue Code, of 1986, as amended. The Key
Employee acknowledges that he or she is relying on his or her own advisors with
respect to the decision as to whether or not to file any section 83(b) election.

12. Taxes. Notwithstanding anything herein to the contrary, the Key Employee
shall be solely responsible and liable for the satisfaction of all taxes and
penalties that may arise in connection with this Agreement (including any taxes
arising under Section 409A of the Code).

13. Code Section 409A. This Agreement is intended to be exempt from Code
Section 409A, and the Trust shall have complete discretion to interpret and
construe this Agreement and any associated documents in

 

Page 3 of 4



--------------------------------------------------------------------------------

any manner that establishes an exemption from (or otherwise conforms them to)
the requirements of Code Section 409A. If, for any reason including imprecision
in drafting, the Agreement does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, the
provision shall be considered ambiguous and shall be interpreted by the Trust in
a fashion consistent herewith, as determined in the sole and absolute discretion
of the Trust. Notwithstanding anything to the contrary contained herein, the
Trust reserves the right to unilaterally amend this Agreement without the
consent of any Key Employee in order to accurately reflect its correct
interpretation and operation to maintain an exemption from or compliance with
Code Section 409A.

IN WITNESS WHEREOF, the Trust has caused this Agreement to be duly executed
effective as of the day and year first above written.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

Name:   Dawn M. Becker Title:   Executive Vice President –   General Counsel and
Secretary

 

Page 4 of 4